                Case 8:19-bk-08638-CPM                Doc 517        Filed 11/04/20         Page 1 of 3




                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION

In re:                                                            Case No. 8:19-bk-08638-CPM

THE PRODUCERS, INC.,                                              Chapter 7

                    Debtor.
                                                         /

                  SUPPLEMENT TO FIRST INTERIM APPLICATION FOR
                 ALLOWANCE AND PAYMENT OF COMPENSATION AND
             REIMBURSEMENT OF EXPENSES TO ROBERT F. ELGIDELY, ESQ.
              AND THE LAW FIRM OF FOX ROTHSCHILD LLP, AS SPECIAL
             COUNSEL TO CHAPTER 7 TRUSTEE, LARRY S. HYMAN (Doc. 512)

           Robert F. Elgidely, Esq. and the law firm of Fox Rothschild LLP (“Fox” or the

“Applicant”), as special counsel to Larry S. Hyman (the “Trustee”), Chapter 7 Trustee of the

bankruptcy estate of The Producers, Inc. (the “Debtor”), hereby files its Supplement to First

Interim Application For Allowance And Payment Of Compensation And Reimbursement Of

Expenses To Robert F. Elgidely, Esq. And The Law Firm Of Fox Rothschild LLP, As Special

Counsel To Chapter 7 Trustee, Larry S. Hyman (Doc. 512 – the “First Interim Fee Application”),

as follows:

           1.       On October 22, 2020, Applicant filed a First Interim Fee Application seeking an

award of interim fees in the amount of $352,117.50 and reimbursement of expenses in the amount

of $9,230.93, for a total award of $361,348.43.

           2.       Applicant has determined that it is appropriate to reduce the interim fee request by

$13,787.50 (representing travel time to New Orleans, Louisiana in February 2020 and to Tampa,

Florida in August 20201) to $338,330.00 (the “Revised Interim Fee Request”).



1
    As reflected in Exhibit 3 to the First Interim Fee Application, the travel dates were: February 16, 2020; February 18,
    2020; August 19, 2020; August 22, 2020; August 24, 2020; August 25, 2020; and August 27, 2020.



115974613.v1
               Case 8:19-bk-08638-CPM       Doc 517     Filed 11/04/20     Page 2 of 3




        3.       Applicant has also determined that it is appropriate to increase the expense

reimbursement request by $1,421.13 (representing travel expenses and mailing service fees

incurred during the Application Period) to $10,652.06 (the “Revised Reimbursement Request”).

An amended Exhibit 2 to the First Interim Fee Application is attached hereto.

        4.       Currently, the Trustee has $925,386.35 on hand in the Debtor’s estate.

        5.       Applicant respectfully requests the Court to enter an Order (A) granting the First

Interim Fee Application; (B) awarding Applicant the Revised Interim Fee Request of $338,330.00

plus the Revised Reimbursement Request of $10,652.06, for a total award of $348,982.06; and (C)

granting such further relief as the Court may deem appropriate.

                                              Respectfully submitted,

                                              FOX ROTHSCHILD LLP
                                              Special Counsel to the Trustee
                                              One Biscayne Tower
                                              2 South Biscayne Boulevard, Suite 2750
                                              Telephone: (305) 442-6543
                                              Facsimile: (305) 442-6541

                                              By:/s/ Robert F. Elgidely
                                                 Robert F. Elgidely, Esq.
                                                 Florida Bar No. 111856
                                                 E-Mail: relgidely@foxrothschild.com

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 4, 2020, I electronically filed the foregoing

Supplement To First Interim Application For Allowance And Payment Of Compensation And

Reimbursement Of Expenses To Robert F. Elgidely, Esq. And The Law Firm Of Fox Rothschild

LLP, As Special Counsel To Chapter 7 Trustee, Larry S. Hyman (Doc. 512) with the Clerk of the

Court using the CM/ECF System. The electronic case filing system sent a “Notice of Electronic

Filing” to the attorneys of record who have consented in writing to accept this notice as service of



                                                  2
115974613.v1
               Case 8:19-bk-08638-CPM     Doc 517     Filed 11/04/20      Page 3 of 3




this document by electronic means including Scott A. Underwood, Esq., Underwood Murray, P.A.,

100 North Tampa Street, Suite 2325, Tampa, FL 33602; Donald R. Kirk, Esq. & Kevin P. McCoy,

Esq., Carlton Fields, P.A., P.O. Box 3239, Tampa, FL 33601-3239; Michael W. Magner, Esq.,

Jones Walker LLP, 201 St. Charles Avenue, Suite 5100, New Orleans, LA 70170; Herbert R.

Donica, Esq., Donica Law Firm, P.A., 238 East Davis Boulevard, Suite 209, Tampa, FL 33606;

and Steven M. Berman, Esq. & Seth P. Traub, Esq., Shumaker, Loop & Kendrick, LLP, 101 East

Kennedy Boulevard, Suite 2800, Tampa, FL 33602. A copy was also forwarded via first-class

mail to all non-CM/ECF users identified on the attached mailing matrix.

                                            By:/s/ Robert F. Elgidely
                                               Robert F. Elgidely, Esq.




                                               3
115974613.v1
